Order entered October 31, 2012




                                           In The
                                   Court of Rppealo
                          jfiftb 1iotritt of Xexacsat alai;
                                     No. 05-12-00171-CV

                          ORVILLE PAUL DUNAGAN, Appellant

                                             V.

                                 BRYAN COLEMAN, Appellee

                          On Appeal from the 134th District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 07-05904-E/G

                                         ORDER

       The Court has before it appellant's October 24, 2012 unopposed motion for extension of

time to file brief of appellant. The Court GRANTS the motion and ORDERS appellant to file

his brief by December 2, 2012.                                                 Nip




                                                  MOLLY F NCIS
                                                  JUSTICE